Citation Nr: 0605579	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  97-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for lumbosacral strain 
with degenerative joint disease (DJD).

2. Entitlement to service connection for cervical sprain with 
DJD. 

3. Entitlement to service connection for residuals of 
contusions and strain of the left elbow. 

4. Entitlement to service connection for residuals of 
contusions of the right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had honorable active service 
from September 1957 to September 1960. He also had a period 
of unrecognized service from October 1960 to November 1962; 
under 38 C.F.R. § 3.12 the character of his discharge for 
this period of service is a bar to Department of Veterans 
Affairs (VA) benefits based on this period of service.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Newark, New Jersey VA 
Regional Office (RO). In February 2003 the veteran testified 
at a Travel Board hearing.  In July 2003 the case was 
remanded for further action.  The case was then returned to 
the Board, and it was noted that the Veterans Law Judge who 
conducted the February 2003 hearing was no longer with the 
Board.  Consequently, the veteran was advised of this fact, 
and was offered the opportunity for a hearing before another 
Veterans Law Judge (who would decide the case).  The veteran 
opted for another hearing, and in November 2005, the case was 
remanded to accommodate his request.  In January 2006 a 
Travel Board hearing was held before the undersigned; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1. A chronic disability of the veteran's lumbosacral spine 
was not manifested in his period of honorable service; 
arthritis of the lumbosacral spine was not manifested in the 
first post-service year; and any current disability of the 
lumbosacral spine is not shown to be etiologically related to 
the veteran's period of honorable service.

2. A chronic disability of the veteran's cervical spine was 
not manifested in his period of honorable service; arthritis 
of the cervical spine was not manifested in the first post-
service year; and any current cervical spine disability is 
not shown to be etiologically related to the veteran's period 
of honorable service. 

3. A chronic disability of the veteran's left elbow was not 
manifested in his period of honorable service, and any 
current left elbow disability is not shown to be 
etiologically related to his period of honorable service.  

4. A chronic disability of the veteran's right forearm was 
not manifested in his period of honorable service, and any 
current right forearm disability is not shown to be 
etiologically related to his period of honorable service.


CONCLUSIONS OF LAW

1. Service connection for lumbosacral strain with DJD is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2. Service connection for cervical sprain with DJD is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3. Service connection for residuals of contusions and strain 
of the left elbow is not warranted. 38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005). 

4. Service connection for residuals of contusions of the 
right forearm is not warranted. 38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). The VCAA applies to the claims decided herein.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
of Appeals for Veterans Claims (Court) held that where notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing the notice prior to the 
initial AOJ adjudication; instead, the claimant has the right 
to timely content-complying notice and proper subsequent VA 
process. Here, the initial adjudication preceded enactment of 
the VCAA. The veteran was provided content-complying notice 
by letter in January 2004 and Supplemental Statement of the 
Case (SSOC) issued in November 2004 (including, at p. 2 of 
the SSOC to submit any evidence in his possession pertaining 
to the claims). He was given ample time to respond.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records. He has been afforded several VA examinations. All 
available pertinent medical evidence identified by the 
veteran has been obtained.  The Board is satisfied that the 
RO has complied with VA's duty to assist the veteran in the 
development of the facts pertinent to his claims. The veteran 
is not prejudiced by the Board's proceeding with appellate 
review of the merits of the claims at this time. Mayfield, 
supra.

II. Factual Background

The veteran's service medical records show that in June 1959 
he was involved in a car accident; the pick-up truck he was 
riding in went off the road. His injuries consisted of cuts 
and contusions to his face and right shoulder, and abrasions 
on his elbows and lower arms. An August 1960 separation 
examination report notes no complaints or findings related to 
left elbow, right forearm, neck, or back disability.

The veteran was awarded disability benefits from the Social 
Security Administration in July 1996. DJD of the neck and 
back was noted to be his primary disability. Evidence relied 
upon in support of this determination included private 
treatment records, which note the veteran's treatment for 
various disabilities since the 1990's, including arthritis of 
the back and neck.

In an August 1996 statement, Dr. A. Rumler indicated that the 
veteran worked as a medic during his time in the Army. He 
indicated that he and the veteran worked together at the same 
hospital. He further stated that he recalled that the veteran 
was in a car accident in 1959 and sustained contusions to his 
back and neck.

An April 1997 VA examination report notes the veteran's 
complaints of pain in his left elbow, right arm, back and 
neck since a motor vehicle accident in service. Upon 
examination, the left elbow, right arm, back and neck were 
non-tender. Left elbow limitation of motion was noted. X-rays 
revealed DJD in the neck and back. The diagnoses included: 
residuals of cervical strain with DJD; residuals of 
lumbosacral strain with DJD; residuals of contusion and 
strain of left elbow; and residuals of contusion of right 
forearm.

VA outpatient treatment records dated from 1997 to 1998 note 
the veteran's ongoing treatment for DJD of the cervical 
spine.

A February 2002 VA examination report notes the veteran's 
complaints of back, neck and left elbow pain since a motor 
vehicle accident in the 1950's. Examination revealed 
limitation of motion in the back, neck and left elbow. The 
diagnoses included left elbow contusion and chronic cervical 
and lumbosacral sprain/strain syndrome.

In a January 2004 addendum report, the VA doctor who examined 
the veteran in February 2002 stated that he had reviewed the 
veteran's claims file. He further stated:

I can only find, really, one significant 
documentation of the injuries of the 
motor vehicle accident. This occurred on 
June 8th or 9th 1959. He, apparently, just 
sustained abrasions and contusion. He did 
require suture in the left shoulder 
region, otherwise, there is really no 
other evidence to suggest significant 
injuries to these areas, and so it is 
more likely than not, the present 
diagnoses are not related to being in the 
service. The diagnosis in the service was 
abrasions. Second, there is really no 
documentation of any significant ongoing 
symptoms in these regions after the 
incident.

The veteran testified during a January 2006 travel Board 
hearing that he sustained injuries to his back, neck, left 
elbow and right forearm in a June 1959 car accident. He 
stated that X-rays taken at the time of his accident were 
negative. He was treated for bruises and contusions. He 
testified that he continued to experience pain in his back, 
neck, left shoulder and right forearm throughout his period 
of honorable active service. He testified that, subsequently, 
he was involved in another accident during his period of 
unrecognized service.  He maintained that this accident 
aggravated his earlier injuries.

III. Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Certain chronic diseases, such as DJD (arthritis), when 
manifest to a compensable degree within a prescribed period 
after service (one year for arthritis) shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 C.F.R. §§ 3.307, 3.309. Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

After reviewing the evidence of record, the Board finds that 
service connection for the claimed back, neck, left elbow, 
and right forearm disabilities is not warranted. As was 
previously noted, the veteran was treated on one occasion 
during service for abrasions to his elbow and lower arms. 
However, his service medical records (including an August 
1960 separation examination report) are negative for any 
findings of a chronic left elbow, right forearm, neck, or 
back disability. There is no post service medical evidence of 
DJD of the neck or back until the 1990's, more than 30 years 
postservice. Consequently, chronic disease presumptions for 
arthritis do not apply. Furthermore, the veteran's current 
back, neck, left elbow and right forearm disabilities have 
never been linked to his military service by any medical 
evidence. In fact, in January 2004, a VA examiner opined that 
the claimed disabilities were not related to the veteran's 
honorable active service.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine does not apply.


ORDER

Service connection for lumbosacral strain with DJD is denied.

Service connection for cervical sprain with DJD is denied. 

Service connection for residuals of contusions and strain of 
the left elbow is denied.

Service connection for residuals of contusions of the right 
forearm is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


